MEMORANDUM**
Muhammad Ajir Uddin, a native and citizen of Bangladesh, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) denial of his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, see Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir.1997), and deny the petition.
Substantial evidence supports the IJ’s adverse credibility finding. The IJ offered specific, cogent reasons for his findings based on inconsistencies between petitioner’s testimony and asylum application. See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Moreover, substantial evidence supports the credibility finding based on petitioner’s failure to verify his identity. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003) (upholding adverse credibility finding which was in part based upon the IJ’s determination that evidence related to petitioner’s identity was not credible).
Because Uddin failed to establish eligibility for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See id.
*738In addition, substantial evidence also supports the denial of relief under CAT. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.